(Case 4:14-cr-40028-TSH’ Document 432-1 Filed 03/30/20 Page 1 of 4°

. Exhibit 1. |.
Federal Medical Center, Devens
Health Services

 

Form: inmate Request for Compassionate Release Consideration

 

 

TO: , DATE: February 24, 2020
MEDICAL SOCIAL WORK :
FROM (print): james Merrill REGISTER NO: 96166-038

 

 

 

Signature Faz UNIT: CAMP

- Instructions: In order to be considered for Compassionate Release, you must complete this form and send it to the Medical Social

Worker. The information will be used to determine if your request for Compassionate Release meets the minimum guidelines for
consideration, as referenced in the Program Statement 5050.50, Compassionate Release/Reduction inSentence. The Social Worker
will meet with you regarding your request if further information is needed.

 

 

1. Check the category you are requesting Compassionate Release Consideration: (only one per request)
C1 Request based on Medical Circumstances

a Medical Terminal (estimated life expectancy of !8 months or less) .

Ol.

Medical Debilitated (completely disabled, unable to perform activities of daily living and totally confined to a bed or
chair OR only capable of limited self-care and confined to a bed or chair more than 50% of waking hours)
(1 Request based on Non-Medical Circumstances-Elderly Inmates

 

(1 Request based on Elderly Inmates over 65 with Medical Conditions who have served more than 50% of sentence

(CD _sRequest based on inmates age 65 or older who have served the greater of 10 years or 75% of the term of imprisonment
to which the inmate was sentenced

a)

Request based on Elderly Inmates over 70 who have served 30 years or more of their term of imprisonment

(offense that occurred on or after November |, 1987)
Request based on Death or Incapacitation of the Family Member Caregiver where you are the only caregiver for your minor child
Request based on Incapacitation of a Spouse or Registered Partner where you are the only available caretaker
Request based on extraordinary or compelling circumstances .

GOO

Explain the extraordinary or compelling circumstances, which could not have been foreseen at the time

of your sentencing you believe warrant Compassionate Release consideration. Continue on back, if

necessary. See attached letter, explaining my |
“Extraordinary and Compelling" reasons.

3. Explain your proposed Release Plans and continue on back, if necessary. The information should
include the following detailed information:

1. Address and phone number of where you plan to live.

___1 Coburn Dr. Ashland MA 01721. (508)-561-1063 (wife).
2. Your family supports in the community. |

My wife, children, brothers, mother and church memhers

3. How you plan to cover your medical expenses and support yourself. -
Through employment.

4. Where continued health treatment and services will be received.
Not applicable.

Sensitive Limited Official Use Only

A copy of this form will be kept in the Medical Record section 6 and Inmate's Central File, and the original will remain.with the Medical Social Worker. ‘

June 2019
R-Dev 079
Case 4:14-cr-40028-TSH Document 432-1 Filed 03/30/20 Page 3 of 4

James Merril1-96166-038
Federal Medical Center, Devens MA

PO Box 879
Ayer MA, 01432

Federal Medical Center, Devens MA
PO BOX 880 .
Ayer MA, 01432
| February 24, 2020
Attn: Warden Spaulding

Re: Compassionate Release
Dear Warden Spaulding:

I am writing to you, respectfully requesting that you file a
motion for a sentence reduction on my behalf. Jl believe that
"Extraordinary and Compelling" reasons exists in my situation and
that is the basis for this request.

On December 21, 2018, President Donald Trump signed into law ©
the First Step Act, "the Act", The Act amended 18 U.S.C. § 3582
(c)(1)(A), by allowing a prisoner to apply to thé warden of the
institution where he is imprisoned, requesting that the Warden
files a motion for reduction of his sentence based on
“Extraordinary and Compelling reasons as identified by the
prisoner.Then after 30 days without a response from the Warden,
the prisoner could apply directly to the court for a reduction of
his sentence.

There are some developments in my case which apparently, has ©
significantly altered the guidelines which I was subject to. The
guidelines are advisory and when a district court calculates the |
defendant's advisory sentencing range, courts must first consult
with the guidelines, before making a determination of a final
Case 4:14-cr-40028-TSH Document 432-1 Filed 03/30/20 Page 4 of 4

sentence.

The loss amount as it stands now is a fraction of what was
used to calculate my sentence, and I am asking whether the
District judge on my case would have sentenced me to the same
sentence had he started with the revised loss amount, rather than
an overstated amount. This relevant development occurred after my
sentence was imposed.

_ Indeed |! am not a danger to the society and neither will Il
become a public charge, while on pre-trial release !I complied with
all of the conditions of my release, and with that II am at the
prison camp where I work at the Power House, T have no incident
reports since I have been incarcerated and !| also worship with the
Christian Group here at the’priosn' camp.

I hope that you will decide to file a motion on my behalf,
and if you decide to, I will provide you with additional details
to support such a motion.

Respectfully,

James Mérrill-96166-038
Federal Medical Center, Devens MA
PO Box 879
Ayer Ma, 01432
